Title: From Thomas Jefferson to Richard Söderström, 10 September 1793
From: Jefferson, Thomas
To: Söderström, Richard



Sir
Philadelphia Sep. 10. 1793.
 
I have the honor to acknolege the receipt of your letter of the 7th. inst. accompanying the application of Mr. Glass for the delivery of his sloop Betsey, a prize to the Citoyen Genet. If the case admits of redress by the Executive, it will be only by the interposition of an armed force, and cases of that class belonging to the department of war, I have inclosed the memorial and other papers to the Secretary at war, with whom it rests to consider whether delivery can be made in that way and to give an answer. I have the honor to be Sir Your most obedt. servt

Th: Jefferson

